Citation Nr: 1417922	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to an April 2009 rating decision that denied service connection for hearing loss of the right ear.

3.  Whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to an April 2009 rating decision that assigned an initial noncompensable rating for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from May 1960 to November 1960 and a period of active duty from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The July 2010 Rating Decision denied, inter alia, the Veteran's claim for a right knee disability.  The Veteran submitted a Notice of Disagreement (NOD) regarding that issue in September 2010 and the RO issued a Statement of the Case (SOC) in January 2011.  The Veteran perfected his appeal with a Form 9 in March 2011.  The Veteran was afforded a travel Board Hearing before the undersigned in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In addition, the record shows that an April 2009 Rating Decision granted the Veteran's claim for hearing loss of the left ear and assigned it a 0 percent rating; it also denied the Veteran's claim for service connection for right ear hearing loss.  The Veteran submitted a NOD regarding the assignment of a 0 percent rating and the denial of service connection for right ear hearing loss.  The RO issued a SOC in November 2010 and the Veteran submitted a substantive appeal, Form 9, in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for a right knee disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

In March 2011, the RO closed the Veteran's appeals for an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss for failure to respond to a SOC within the period allowed.  See 38 C.F.R. § 19.32 (2013).  The Veteran's representative submitted a statement in May 2011 that disagreed with the March 2011 decision to close the appeal.  This statement constitutes a timely NOD with the decision to close the appeal.  See 38 C.F.R. § 19.34 (2013) ("Whether a Notice of Disagreement or Substantive Appeal has been filed on time is an appealable issue. If the claimant or his or her representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the Notice of Disagreement or Substantive Appeal, the claimant will be furnished a Statement of the Case.").  The RO has not issued a SOC in response.  Thus, the Board is required to remand the matter for issuance of a statement of the case addressing the claim of whether the Veteran's substantive appeal was timely filed with regard to an April 2009 rating decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, at the Board hearing, the Veteran testified that he sustained a right knee injury in a motor vehicle accident in service in 1964 for which he was placed on profile.  Service treatment records show that the Veteran was involved in a motor vehicle accident in July 1964.  He received treatment for injuries which included the areas of the right hip and right thigh.  He was placed on a profile.  The Veteran provided testimony that he received treatment for his right knee from VA and private doctors (Dr. S. and Dr. W.) after service.  VA treatment records show that the Veteran has received a total right knee replacement and revision.  In light of the foregoing, the Board finds that it is necessary to afford the Veteran a VA examination and opinion to determine whether the current right knee disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Lastly, the Board notes that during the February 2012 hearing, the Veteran indicated that he had additional evidence he wanted to submit to the Board.  Specifically, he stated that he had taken notes on medical records that explained what his doctors had told him about his disability; he also expressed an interest in having those documents added to the record.  However, these records have not been associated with the file.  Thus, the RO shall make appropriate efforts to locate these documents and add them to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issues of whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to an April 2009 rating decision that denied service connection for hearing loss of the right ear, and assigned an initial noncompensable rating for hearing loss of the left ear.  Inform the Veteran of his appeal rights; this issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain the Veteran's entire service personnel records. 

3.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from the physicians (Dr. S. at Providence Hospital, Kansas, Missouri, and Dr. W. in Shawnee Mission, Kansas) he identified at the Board hearing as having treated his right knee disability.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Request the Veteran provide a copy of the documents and notes to which he referred during his February 2012 hearing.  All efforts to obtain these records must be documented in the claims file.  If any properly identified records are requested and unavailable, then the file should be annotated as such.

5.  Thereafter, schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine whether the Veteran's right knee disability is related to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is related to service, to include the 1964 motor vehicle accident.  

The examiner must provide a complete rationale for all opinions reached.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

6.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


